Title: To George Washington from Lord Dunmore, 18 April 1775
From: Dunmore, John Murray, fourth earl of
To: Washington, George



Sir
Williamsburg 18th April 1775

I have reveived your letter dated the 3d Instant. The information you have received that the Patents granted for the Lands

under the Proclamation of 1754 would be declared Null and Void, is founded on a report that the Surveyor who Surveyed those Lands did not qualify agreeable to the Act of Assembly directing the duty and qualification of Surveyors, if this is the Case the Patents will of Consequence be declared Null and void. I am Sir Your Most Obedient humble Servant

Dunmore

